1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Kimberly Sandberg
     Assistant Federal Public Defender
4    New York State Bar No. 5152863
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Kimberly_Sandberg@fd.org
7

8    *Attorney for Petitioner Juan Rivera

9

10
                            U NITED S TATES D ISTRICT C OURT
11                                D ISTRICT OF N EVADA
12   Juan Rivera,

13                  Petitioner,              Case No. 2:19-cv-00288-APG-BNW

14         v.                                Unopposed motion for extension of
                                             time to file amended petition for
15   Brian Williams, et al.,                 writ of habeas corpus

16                  Respondents.             (Third request)

17
                                                     ORDER
18

19

20

21

22

23

24

25

26

27
  1         On January 6, 2020, Rivera filed a motion for a stay and abeyance of his federal
  2   case while he returned to state court to litigate a DNA motion. On January 13, 2020,
  3   this Court denied the motion for stay and issued an order to show cause. Rivera filed
  4   a motion for reconsideration of the denial of the stay along with a response to the
  5   order to show cause. Rivera requests an order extending the time within which he
  6   must file an amended petition for writ of habeas corpus by 91 days from April 6, 2020
  7   to and including July 6, 2020. The state, by Deputy Attorney General Jaimie Stilz,
  8   does not object to this request, though her non-objection does not constitute a waiver
  9   of any procedural defenses respondents may wish to raise in response to the amended
 10   petition including, but not limited to, timeliness, procedural default, and questions of
 11   exhaustion.
 12         This is Rivera’s third request for an extension of time. This motion is not filed
 13   for the purposes of delay but in the interests of justice, as well as in the interests of
 14   Rivera.
 15         First, Rivera asks this Court to postpone the filing of his amended petition
 16   until the Court has issued a decision on the motion for reconsideration and the
 17   response to the order to show cause. Additionally, undersigned counsel’s schedule
 18   has prevented her from drafting Rivera’s amended petition. Counsel filed a COA to
 19   the Ninth Circuit Court of Appeals in Saintal v. Foster, case no. 20-15213 on March
 20   16, 2020. Counsel filed a petition for rehearing in Vontobel v. Benedetti, case no.
 21   18-15892 on March 20, 2020. Counsel filed a petition for writ of habeas corpus on
 22   March 30, 2020, in Yowell v. Baca, case no. 3:15-cv-00318-MMD-WGC. Counsel is
 23   also litigating in state court. Counsel filed an opposition to motion to dismiss in the
 24   Fifth Judicial District Court on March 30, 2020, and counsel filed three reply briefs
 25   to the Nevada Supreme Court on April 2 and 3, 2020. Counsel also has an
 26   opposition to motion to dismiss due on April 9, 2020 in Miranda-Rivas v. Wickman,
 27   case no. Case No. 3:16-cv-00663-MMD-VPC.


                                                   2

527
  1           For these reasons, counsel respectfully asks this Court to grant Rivera’s
  2   request to extend the time for filing an amended petition by 91 days until July 6,
  3   2020.
  4

  5           Dated April 6, 2020.
  6
                                                   Respectfully submitted,
  7

  8                                                Rene L. Valladares
                                                   Federal Public Defender
  9

 10                                                /s/ Kimberly Sandberg
                                                   Kimberly Sandberg
 11
                                                   Assistant Federal Public Defender
 12

 13

 14

 15                IT IS SO ORDERED.
 16

 17

 18                                            ______________________________
                                               UNITED STATES DISTRICT JUDGE
 19
                                               Dated: April 6, 2020.
 20

 21

 22

 23

 24

 25

 26

 27


                                               3

527
